Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed April 14, 2021. Claims 1-20 are presented for examination. Claim 1, 9 and 17 are independent claims.
Priority
Examiner acknowledges the claims for domestic priority under 35 U.S. C. 119 (e) to provisional patent application 63028458, which was filed May 21, 2020.

Information Disclosure Statement

The Applicant’s Information Disclosure Statement filed (April 28, 2021 and November 12, 2021) has been received, entered into the record, and considered.

Oath/Declaration
The Office acknowledges receipt of a properly signed Oath/Declaration submitted April 14, 2021.

Drawings

The drawings filed April 14, 2021 are accepted by the examiner.


Abstract

The abstract filed April 14, 2021 is accepted by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 7, 9-11, 13-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 20180003919 A1) in view of Lychagov et al. (US 20220155599 Al).

 As to Claims 1, 7, 9 and 17:
Song discloses a head-mounted device (Song, see Abstract, where Song discloses a head mounted display (HMD), and a method for controlling the same. The HMD includes: a body having a display unit; a lens driving unit provided at the body, and configured to move a lens unit spaced apart from the display unit, wherein the lens driving unit includes: a lens frame having a first tube portion protruded in a first direction, and coupled to the body; a lens housing having a second tube portion protruded in the first direction and having the lens unit, the second tube portion relatively moved on the first tube portion; a link unit coupled to the lens frame and the lens housing, and configured to move the lens housing; and a driving unit provided at one side of the first tube portion, and configured to operate the link unit) comprising: a head-mounted housing (Song, see figures 2 and 3); at least one optical module in the head-mounted housing (Song, see display 151, lens unit 103 in figures 2 and 3 and paragraphs [0141] through [0145], where Song discloses that referring to FIG. 3, the HMD 100 according to an embodiment of the present invention may include a lens unit 103 such that a user may view all of screen information output from the display unit 151 formed in the body of the HMD. That is, the HMD 100 of the present invention may be formed such that all of screen information (or light) output from the display unit 151 may be transmitted to a user's eyes (eyeballs) through the lens unit 103. For instance, the lens unit 103 may be disposed to correspond to at least one of a user's two eyes (right and left eyes). Alternatively, the lens unit 103 may be disposed between a user's eyeballs and the display unit 151 when the user wears the HMD. The lens unit 103 may be formed by using a concave lens or a convex lens, or through a combination
thereof. Referring to FIG. 3, the HMD 100 according to an embodiment of the present invention may be formed such that a distance (Dl) between the lens unit 103 and the display unit 151 may be changed. Hereinafter, this will be explained in more detail with reference to the attached drawings. The distance (Dl) between the lens unit 103 and the display unit 151 may be changed by moving the display unit 151 in a fixed state of the lens unit 103, or by moving the lens unit 103 in a fixed state of the display unit 151, or by moving both of the lens unit 103 and the display unit 151. The lens unit 103 is moved in a fixed state of the display unit 151), wherein the optical module has a display and has a lens that is configured to present an image from the display to an eye box (Song, see display 151, lens unit 103 in figures 2 and 3 and paragraphs [0141] through [0145], where Song discloses that referring to FIG. 3, the HMD 100 according to an embodiment of the present invention may include a lens unit 103 such that a user may view all of screen information output from the display unit 151 formed in the body of the HMD); an optical sensor configured to measure distance to the lens (Song, see magnetic sensor 138 in figures 7a, 7b, 8a and 8b and optical sensor 145 and 146, paragraphs [0057], [0180], [0181, [0185] and [0186], where Song discloses measuring the distance
between the lens and the display and furthermore the optical sensor #145/#146 directly measures the focal distance of the lens unit); and an actuator configured to adjust the lens based on the measured distance (Song, see figures 7a,7b, 8a and 8b, piezo actuator 136a being moved according to the
measurement of the magnetic sensor, see paragraphs [0160], [0168] and [0169]. See also paragraph [0185], last sentence, whereby the lens is moved according to the focus measurement of camera 146. See also figure 11, step S13, paragraph [0204]). 
Song differs from the claimed subject matter in that Song does not explicitly disclose self-mixing. However in an analogous art, Lychagov discloses self-mixing (Lychagov, see paragraph [0025], where Lychagov discloses that the interferometer may be a self-mixing interferometer including a laser, a laser driver configured to supply the laser with a frequency-modulated control signal, and an optical-mechanical scanning system, and the interferometric signal may be a laser self-mixing signal) configured to measure distance to the lens (Lychagov, see paragraphs [0088], [0089] and [0090], where Lychagov discloses that the interferometer of the eye accommodation distance determining device is a self-mixing interferometer (SMI) and comprises a laser array 11, for example, an array of vertical-cavity surface-emitting lasers (VCSEL), a laser array driver 12 and an optical system.  The laser array driver 12 selectively supplies a frequency modulated control signal providing modulation of a laser pump current to lasers of the array, simultaneously to one laser, group of laser or to all the lasers of the laser array 11. A number of simultaneously operating lasers is limited by a maximum allowable laser radiation power safe for the eye. Each laser of the array has specific beam direction which is different from others, is known in advance and depends from a location of the laser of the laser array 11 relative to other parts of the eye accommodation distance determining device involved in forming the beam direction. The optical system is involved in forming directions of the beams, provides transportation of a radiation to a user's eye and may comprise, for example, one or more lenses 13 and a dichroic mirror 14. The dichroic mirror is just one example of solution providing transportation of the radiation to the user's eye. Alternatively, for example, a waveguides may be used).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Song with Lychagov. One would be motivated to modify Song by disclosing an optical self-mixing sensor as taught by Lychagov, and thereby an improved automatic eye focus measurements (tracking) and providing feedback to AR glasses rendering system. (Lychagov, see paragraph [0003]).

As to Claim 2:
Song in view of Lychagov discloses the head-mounted device defined in claim 1 wherein the actuator is configured to move the lens in response to the measured distance (Song, see figures 7a,7b, 8a and 8b, piezo actuator 136a being moved according to the measurement of the magnetic sensor, see paragraphs [0160], [0168] and [0169]. See also paragraph [0185], last sentence, whereby the lens is moved according to the focus measurement of camera 146. See also figure 11, step S13, paragraph [0204]).

As to Claim 3:
Song in view of Lychagov discloses the head-mounted device defined in claim 2 wherein the lens has a planar portion and wherein the optical self-mixing sensor is configured to emit a beam of light that reflects from the planar portion back to the optical self- mixing sensor (Lychagov, see figure 9 and paragraphs [0088] and [0089]).

As to Claim 5:
Song in view of Lychagov discloses the head-mounted device defined in claim 2 wherein the lens has a lens surface and wherein the optical self-mixing sensor is configured to measure the distance to the lens by emitting light that reflects from the surface and detecting the reflected emitted light (Lychagov, see paragraphs [0088], [0089] and [0090], where Lychagov discloses that the interferometer of the eye accommodation distance determining device is a self-mixing interferometer (SMI) and comprises a laser array 11, laser array 11 teaching or suggesting a collection of elements in regards to the self-mixing interferometer) for each of the lenses (Lychagov, see paragraphs [0088], [0089] and [0090], where Lychagov discloses that the interferometer of the eye accommodation distance determining device is a self-mixing interferometer (SMI) and comprises a laser array 11, for example, an array of vertical-cavity surface-emitting lasers (VCSEL), a laser array driver 12 and an optical system.  The laser array driver 12 selectively supplies a frequency modulated control signal providing modulation of a laser pump current to lasers of the array, simultaneously to one laser, group of laser or to all the lasers of the laser array 11. A number of simultaneously operating lasers is limited by a maximum allowable laser radiation power safe for the eye. Each laser of the array has specific beam direction which is different from others, is known in advance and depends from a location of the laser of the laser array 11 relative to other parts of the eye accommodation distance determining device involved in forming the beam direction. The optical system is involved in forming directions of the beams, provides transportation of a radiation to a user's eye and may comprise, for example, one or more lenses 13 and a dichroic mirror 14. The dichroic mirror is just one example of solution providing transportation of the radiation to the user's eye. Alternatively, for example, a waveguides may be used).

As to Claim 10:
Song in view of Lychagov discloses the head-mounted device defined in claim 9 wherein there are at least two of the optical self- mixing sensors (Lychagov, see paragraphs [0088], [0089] and [0090], where Lychagov discloses that the interferometer of the eye accommodation distance determining device is a self-mixing interferometer (SMI) and comprises a laser array 11, laser array 11 teaching or suggesting a collection of elements in regards to the self-mixing interferometer) for each of the lenses (Lychagov, see paragraphs [0088], [0089] and [0090], where Lychagov discloses that the interferometer of the eye accommodation distance determining device is a self-mixing interferometer (SMI) and comprises a laser array 11, for example, an array of vertical-cavity surface-emitting lasers (VCSEL), a laser array driver 12 and an optical system.  The laser array driver 12 selectively supplies a frequency modulated control signal providing modulation of a laser pump current to lasers of the array, simultaneously to one laser, group of laser or to all the lasers of the laser array 11. A number of simultaneously operating lasers is limited by a maximum allowable laser radiation power safe for the eye. Each laser of the array has specific beam direction which is different from others, is known in advance and depends from a location of the laser of the laser array 11 relative to other parts of the eye accommodation distance determining device involved in forming the beam direction. The optical system is involved in forming directions of the beams, provides transportation of a radiation to a user's eye and may comprise, for example, one or more lenses 13 and a dichroic mirror 14. The dichroic mirror is just one example of solution providing transportation of the radiation to the user's eye. Alternatively, for example, a waveguides may be used).

As to Claim 11:
Song in view of Lychagov discloses the head-mounted device defined in claim 9 wherein each optical module has an array of the optical self-mixing sensors (Lychagov, see paragraphs [0088], [0089] and [0090], where Lychagov discloses that the interferometer of the eye accommodation distance determining device is a self-mixing interferometer (SMI) and comprises a laser array 11, for example, an array of vertical-cavity surface-emitting lasers (VCSEL), a laser array driver 12 and an optical system.  The laser array driver 12 selectively supplies a frequency modulated control signal providing modulation of a laser pump current to lasers of the array, simultaneously to one laser, group of laser or to all the lasers of the laser array 11. A number of simultaneously operating lasers is limited by a maximum allowable laser radiation power safe for the eye. Each laser of the array has specific beam direction which is different from others, is known in advance and depends from a location of the laser of the laser array 11 relative to other parts of the eye accommodation distance determining device involved in forming the beam direction. The optical system is involved in forming directions of the beams, provides transportation of a radiation to a user's eye and may comprise, for example, one or more lenses 13 and a dichroic mirror 14. The dichroic mirror is just one example of solution providing transportation of the radiation to the user's eye. Alternatively, for example, a waveguides may be used).

As to Claim 13:
Song in view of Lychagov discloses the head-mounted device defined in claim 9 wherein each optical self-mixing sensor has a laser that emits light and has a detector, wherein each of the lenses has a lens surface, and wherein the detectors of the optical self- mixing sensors are each configured to detect the emitted light from that optical self-mixing sensor after the emitted light has reflected from the lens surface (Lychagov, see figure 9).

As to Claim 14:
Song in view of Lychagov discloses the head-mounted device defined in claim 9 wherein the optical self-mixing sensors include at least first, second, and third optical self-mixing sensors in each optical module (Lychagov, see paragraphs [0088], [0089] and [0090], where Lychagov discloses that the interferometer of the eye accommodation distance determining device is a self-mixing interferometer (SMI) and comprises a laser array 11, laser array 11 teaching or suggesting a collection of elements in regards to the self-mixing interferometer).

As to Claim 15:
Song in view of Lychagov discloses the head-mounted device defined in claim 14 wherein the first optical self-mixing sensor of each optical module is configured to measure a distance between the first optical self-mixing sensor and the lens in that optical module (Lychagov, see paragraphs [0088], [0089] and [0090], where Lychagov discloses that the interferometer of the eye accommodation distance determining device is a self-mixing interferometer (SMI) and comprises a laser array 11, for example, an array of vertical-cavity surface-emitting lasers (VCSEL), a laser array driver 12 and an optical system.  The laser array driver 12 selectively supplies a frequency modulated control signal providing modulation of a laser pump current to lasers of the array, simultaneously to one laser, group of laser or to all the lasers of the laser array 11. A number of simultaneously operating lasers is limited by a maximum allowable laser radiation power safe for the eye. Each laser of the array has specific beam direction which is different from others, is known in advance and depends from a location of the laser of the laser array 11 relative to other parts of the eye accommodation distance determining device involved in forming the beam direction. The optical system is involved in forming directions of the beams, provides transportation of a radiation to a user's eye and may comprise, for example, one or more lenses 13 and a dichroic mirror 14. The dichroic mirror is just one example of solution providing transportation of the radiation to the user's eye. Alternatively, for example, a waveguides may be used).

As to Claim 18:
Song in view of Lychagov discloses the head-mounted device defined in claim 17 wherein the optical component comprises a lens (Lychagov, see paragraph [0090], where Lychagov discloses that the optical system is involved in forming directions of the beams, provides transportation of a radiation to a user's eye and may comprise, for example, one or more lenses 13 and a dichroic mirror 14. The dichroic mirror is just one example of solution providing transportation of the radiation to the user's eye. Alternatively, for example, a waveguides may be used).

As to Claim 19:
Song in view of Lychagov discloses the head-mounted device defined in claim 17 wherein the optical component comprises a camera (Song, see paragraph [0057], where Song disclose optical sensor such as camera 121).



As to Claim 20:
Song in view of Lychagov discloses the head-mounted device defined in claim 17 wherein the optical component has a surface and wherein the optical self-mixing sensor is configured to emit light that reflects from the surface and is configured to receive the emitted light after the emitted light has reflected from the surface (Lychagov, see figure 9).

Allowable Subject Matter
Claims 4, 6, 8, 12 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. Fiess (US 20210271320 A1).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON M ROSARIO/Primary Examiner, Art Unit 2624